Citation Nr: 1739291	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis and as due to herbicide exposure, for hypertension.

2.  Entitlement to service connection, to include on a secondary basis, for psychiatric disability.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2014, the Veteran testified before the undersigned at a Board videoconference hearing.
 
In June 2015, the Board remanded the issues for further development.  The appeal has been returned to the Board for further adjudication.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension did not originate in service, was not manifest until more than a year after service, is not otherwise etiologically related to service (including exposure to herbicides), and was not caused or aggravated by service-connected disability 




CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in December 2012. 

VA also fulfilled its assistance obligations to the Veteran, including with respect to affording him a VA examination in November 2015.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as cardiovascular-renal disease including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is listed in section 3.309(a). 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his current hypertension is due to his military service, to include exposure to herbicides in Vietnam, or in the alternative is secondary to his service-connected ischemic heart disease with unstable angina pectoris.  The Board notes that the Veteran served in the Republic of Vietnam during his military service, and his exposure to herbicides has been presumed.  

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  The Veteran is also service-connected for ischemic heart disease based on presumed exposure to herbicides.  In November 2015, the Veteran was provided a VA examination to determine whether his hypertension is etiologically related to his military service, to include his exposure to herbicides and/or whether his hypertension was caused or chronically worsened (i.e., aggravated) by the Veteran's service-connected ischemic heart disease.  The examiner reviewed the Veterans treatment records and opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's service to include exposure to herbicides.  The rationale provided was that according to up to date evidence-based medical resources, the etiology of hypertension is unclear, but the major factors associated with it are age, family history, obesity, and salt intake.  The examiner noted that the Veteran's service treatment records are silent for any evaluation, treatment or diagnosis of hypertension and the Veteran was not diagnosed until 2005.  Based on the above, the examiner concluded in his opinion the Veteran's hypertension was not caused by his time in service including exposure to herbicide agents.  

As for secondary service connection, the examiner opined it was less likely as not 
the Veteran's current hypertension was caused by or aggravated by his service-connected ischemic heart disease.  The examiner noted that the Veteran's hypertension was well-controlled, with the Veteran reporting he felt fine and experienced no headaches, vision changes or other symptoms.  The examiner also noted that while the Veteran is service connected for arteriosclerotic heart disease which is a presumptive diagnosis secondary to exposure to herbicides, however there is no direct correlation between heart disease and hypertension.  The examiner concluded in his opinion, the Veteran's hypertension was not caused by or aggravated by his service-connected arteriosclerotic heart disease.

Therefore, based on all of the foregoing, the Board finds that a preponderance of the evidence is against entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected ischemic heart disease with unstable angina pectoris.  The evidence is also against a finding that the Veteran's hypertension had onset within one year of separation from service.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.



ORDER

Service connection for hypertension, to include on a secondary basis and as due to herbicide exposure, is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review of the issue of entitlement to service connection for psychiatric disability.

In November 2014, the Veteran testified at a Board hearing that he began to have psychiatric symptoms such as anxiety and depression after he started having heart problems.  Specifically, the Veteran stated he had to have stents placed in 2000 due to his heart condition, which caused him to have anxiety and depression about his future and his ability to retire from his long-standing job.  

A November 2015 VA mental disorders examination reflects that the Veteran reported his depressive symptoms were precipitated by his heart condition in his early 50's.  The examiner diagnosed unspecified depressive disorder that the examiner found was unrelated to military service and not caused or exacerbated by the Veteran's service-connected disability.  The examiner opined it is less likely than not that the Veteran's psychiatric diagnosis is linked to military service.  The rationale was there is no evidence demonstrating that the Veteran's diagnosis of depression is directly related to his military service.  The examiner also opined that the Veteran's diagnosis of unspecified depression is not caused by or aggravated by his service-connected ischemic heart disease, stating that although temporally linked, depressive symptoms are not necessarily part of the sequelae of heart disease and are not casually linked.  

Unfortunately, the Board finds the VA opinion for secondary service connection inadequate.  The examiner suggested that depressive symptoms were temporally linked to the sequelae of heart disease but not necessarily part of it.  This rationale appears to be inconclusive and somewhat speculative as to the question of whether the Veteran's diagnosed unspecified depressive disorder was caused by or aggravated by his service-connected ischemic heart disease.  Additionally, the examiner's opinion does not take into account the Veteran's report that his depressive symptoms began after he started to have problems with his heart which required the placement of stents.  Specifically, the Veteran reported at the November 2014 Board hearing that he was worried he would be unable to return to work or retire from his job.  As the opinion for secondary service connection appears to be speculative and does not take into account the Veteran's testimony regarding the onset of his depressive symptoms after undergoing a procedure to place stents due to his service-connected ischemic heart disease, an addendum opinion is necessary to address the issue of secondary service connection for the Veteran's unspecified depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this Remand, to the November 2015 VA examiner for an addendum opinion on secondary service connection.  If the VA examiner who drafted the November 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide the following:

a) Whether it is as least as likely as not (50 percent probability or greater) that depressive disorder was caused by the Veteran's service-connected ischemic heart disease disability.

b) Whether it is as least as likely as not (50 percent probability or greater) that depressive disorder was aggravated by the Veteran's service-connected ischemic heart disease disability.

In providing the above opinions, the examiner should address the Veteran's testimony that his depressive symptoms began after he underwent stent placement due to his ischemic heart disease, as a result of fear and anxiety he felt regarding his medical condition and his employment.  Additionally, the examiner should consider whether in this case the Veteran's depressive symptoms were part of the sequelae of heart disease.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

2.  The AOJ should review the medical examination obtained above to ensure that the remand directives have been accomplished.  

3.  Thereafter, the AOJ should readjudicate the issue remaining on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


